Exhibit 10.33.2
AMENDMENT TWO TO EMPLOYMENT LETTER
THIS AMENDMENT TWO TO EMPLOYMENT LETTER (“Amendment Two”) is made as of the 28th
day of March, 2011, by and between A.C. Moore Arts & Crafts, Inc., a
Pennsylvania corporation (the “Company”), and David Abelman (“Executive”).
WHEREAS, the Company and Executive have entered into an Employment Letter dated
as of May 7, 2009 (the “Original Employment Letter”) as amended by Amendment One
To Employment Letter dated as of March 16, 2010 (“Amendment One”; and
collectively with Original Employment Letter, the “Employment Letter”); and
WHEREAS, the Company and Executive desire to amend the Employment Letter on the
terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
1. All defined terms used herein and not separately defined shall have the
meanings ascribed to them in the Employment Letter.
2. Under paragraphs 9(d), (e) and (f) of the Original Employment Letter and
paragraphs 2 and 3 of Amendment One, Executive is entitled to receive from the
Company Relocation Benefits and temporary living and travel assistance.
3. Executive acknowledges receipt of Relocation Benefits and temporary living
and travel assistance and Executive’s right to receive and Company’s obligation
to pay any further Relocation Benefits and temporary living and travel
assistance are terminated.
4. This Amendment Two is the complete agreement and understanding between the
Company and the Executive with respect to the subject matter hereof and
supersedes all prior agreements and understandings between them, whether written
or oral, with respect to said subject matter.
5. Except as modified hereby, the terms, conditions and provisions of the
Employment Letter are hereby confirmed and ratified and control.
[Signature page follows on next page.]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year first above written.

                  /s/ David Abelman       EXECUTIVE              A.C. MOORE ARTS
& CRAFTS, INC.
      By:   /s/ Joseph A. Jeffries         Chief Executive Officer             

 

 